SLIP OP. 06-87


UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. R. KENTON MUSGRAVE, SENIOR JUDGE


VWP of AMERICA, INC.,

                                Plaintiff,

                         v.                                                Court No. 93-06-00314

THE UNITED STATES,

                                Defendant



                                       JUDGMENT ORDER

          In accordance with the Settlement Agreement between the parlies in this action.

          IT IS HEREBY ORDERED that U.S. Customs and Border Protection shall rehquidate

the entries identified in Schedule A attached hereto on the basis of the appraised values less 17%,

and shall promptly refund to Plaintiff the excess duties with interest as provided by law: and it is

further

          ORDERED that each party shall bear its own costs and expenses; and it is further

          ORDERED that this action is dismissed as settled.




Dated-                      ,2006               /S/       R Kenton Musgrave
          New Yoik, New York                                Senior Judge
                                    Schedule A

Port: Jackman, Maine

Court              Protest           Entry           Entry
Number             Number            Number          Date
93-06-00314        0101-93-100032    551-1971171-5   10/06/92
                                     551-1971189-7   10/07/92
06/09/93                             551-1971202-8   10/09/92
                                     551-1972039-3   10/13/92
                                     551-1970663-2   08/31/92
                                     551-197075^-9   09/03/92
                                     551-1971031-1   09/14/92
                                     551-1970839-8   09/18/92
                                     551-1971064-2   09/21/92
                                     551-1970845-5   09/18/92
                                     551-1971081-6   09/18/92
                                     551-1971090-7   09/21/92
                                     551-1971114-5   09/24/92
                                     551-1970958-6   09/28/92
                                     551-1971124-4   09/28/92
                                     551-1971128-5   09/29/92
                                     551-1971134-3   09/30/92
                                     551-1971154-1   09/24/92
                                     551-1970969-3   09/27/92
                                     551-1970655-8   08/28/92